Title: From George Washington to a Board of General Officers, 11 September 1778
From: Washington, George
To: Board of General Officers


          
            Gentn
            Head Qrs [White Plains] Septr 11: 1778.
          
          The Book you will herewith receive contains the Journals and proceedings of Congress
            for the year 1776. Among these—and agreable to the
            pages marked below, you will find all the Resolutions that I am possessed of, respecting
            the Regiments and Officers of Artillery now in Camp—and also the establishment of the
            Army for 1777. I have the Honor to be with great respect and esteem Genn Yr Most Obedt
            servant
          
            G.W.
          
          
            Page 17. Capn Lamb promoted
            357–8 Establishment of Army for 1777.
            479. A Regiment of Artillery ordered to be raised in Virga
            487—Officers appointed to the Regt
            515—Three regiments of Artillery to be raised &c.
            P.S. I wish you also to settle the relative rank of all the Artillery field
              Officers now present.
            G.W.
          
        